number release date id office uilc cca_2010010712240906 ---------------- from ---------------------- sent thursday january pm to ----------------------- cc subject re wotc carry forwards section a of the small_business and work opportunity tax act of act added sec_38 now sec_38 after being renumbered by the housing assistance tax act of and tax extenders and alternative_minimum_tax relief act of to include the credit determined under sec_51 in the list of specified_credits that may offset the alternative_minimum_tax liability section b of the act provides that the amendment made by section applies to credits determined under sec_51 in taxable years beginning after and to carrybacks of such credits under sec_38 the tentative_minimum_tax is treated as zero for purposes of determining the tax_liability limitation for the sec_51 credit but only for sec_51 credits determined in taxable years beginning after thus any sec_51 credits determined in taxable years beginning before may not offset any alternative_minimum_tax liability even if the credit is carried forward to a taxable_year beginning after
